DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/18/22 has been acknowledged. Applicant submitted a replacement sheet with Fig. 1 to overcome a ground for its objection and amended Claims 22-24 and 37-38.

Status of Claims
Claims 1-21 were cancelled by Applicant earlier.
Claims 22-42 are examined on merits herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended Claims 22 and 37 recite: “a first reading portion .. reads charges converted by each of the first photoelectric conversion portion”, which is not supported by the specification.
The amendment filed 01/18/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added Amended Claims 22 and 37 recite: “a first reading portion .. reads charges converted by each of the first photoelectric conversion portion”, e.g., that a first reading portion is shared by two pixels, which is not supported by the specification, explicitly teaching that a shared portion between adjacent pixels is a storage portion, e.g., FD, but not a reading portion, which is a transistor, based on paragraphs 0042, 0097-0101 (and others) of the current application.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention: Amended Claims 22 and 37 recite: Amended Claims 22 and 37 recite: “a first reading portion .. reads charges converted by each of the first photoelectric conversion portion”, which is not supported by the specification of the current application, not teaching any reading 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 22 and 37: Claims 22 and 37 contain amended limitations: “each pixel region includes: a first photoelectric conversion portion in a first pixel and a first photoelectric conversion portion in a second pixel”.
The limitations are not clear, since conflict with the specification of the application, not teaching that any pixel comprises photoelectric conversion region belonging to two pixels.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.

In re Claims 22 and 37: Amended Claims 22 and 37 have the following limitations: “a first reading portion that reads charges converted by each of the first photoelectric conversion portions, and a first storage unit that stores the charges converted by the first reading portion”. The limitations are not clear, since conflict with the specification of the current application (as shown earlier in the rejection under 112(a)), teaching that each pixel has its own first reading portion, while a storage unit, e.g., a FD, may be shared by neighboring pixels. In addition, the above limitation of Claim 22 conflicts with a limitation of Claim 25 that teaches: “first reading portion formed in each of the two adjacent pixels”; please, be advised that Claim 25 can be also rejected for a lack of antecedent bases by using article “the” with “adjacent pixels” not cited earlier. Claim 22 also conflicts with a limitation of Claim 23, stating: “each of the first reading portions” – e.g., each of the first and second pixels of Claim 23 has its own first reading portion.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, based on the specification of the current application, the above limitations of Claims 22 and 37 are is interpreted as: “a first reading portion of each pixel that reads charges converted by the first photoelectric conversion portion of this pixel, and a first storage unit that stores the charges read by each of the first reading portions”.
In re Claims 23-36 and 38-42: Claims 23-26 and 38-42 are rejected at least due to their dependency on one of independent Claims 22 or 37. However, based on the language of to be corrected Claims 22 and 37, dependent claims may have additional grounds for rejection under 35 U.S.C. 112(b) (for example, as shown above for Claim 25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

As far as the claims are understood, Claims 22-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 22-42 of copending Application No. 16/987,243. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of the current application are generic for application 16/987,243.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As far as the claims are understood, Claims 22-23, 26, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2010/0117126).
In re Claim 22, Takahashi teaches a solid-state imaging device (Abstract), comprising (Figs. 5-7): 
a substrate 20 (paragraph 0102); and 
a plurality of pixel regions 2 (paragraph 0102), wherein each pixel region includes: 
a first photoelectric conversion portion PD1 (paragraph 0122) that performs photoelectric conversion according to a first wavelength of incident light – such as belonging to a first light L (paragraph 0123); 
a first reading portion Tr1 (paragraph 0124) that reads charges converted by the first photoelectric conversion portion PD1; and 
a first storage unit FD (paragraph 0128) that is formed between adjacent pixels (Fig. 7, paragraph 0161) and stores the charges (paragraphs 0128, 0158-0159, 0161) read by the first reading portions Tr1 of the first and second pixels.  
Note that limitations: “performs photoelectric conversion”, “read charges”, “stores the charges” are functional limitations. In accordance with MPEP 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 23, Takahashi teaches the solid-state imaging device of Claim 22, wherein (Figs. 6-7) each first reading portion Tr1 is a vertical transistor (paragraphs 0128, 0129).  
In re Claim 26, Takahashi teaches the solid-state imaging device of Claim 22, wherein (Fig. 7, paragraph 0161) the first storage unit FD is formed between 2 x 2 adjacent pixels, and stores the charges read by the first reading portion formed in each of the 2 x 2 adjacent pixels - inherently: A limitation –“stores the charges” is a functional limitation.  In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.
In re Claim 37
a substrate 20 (paragraph 0102); and 
a plurality of pixel regions 2 (paragraph 0102), wherein each pixel region includes: 
a first photoelectric conversion portion PD1 (paragraph 0122) that performs photoelectric conversion according to a first wavelength of incident light – such as belonging to a first light L (paragraph 0123); 
a first reading portion Tr1 (paragraph 0124) that reads charges converted by the first photoelectric conversion portion PD1; and 
a first storage unit FD (paragraph 0128) that is formed between adjacent pixels (Fig. 7, paragraph 0161) and stores the charges (paragraphs 0128, 0158-0159) read by the first reading portions Tr1 of the first pixel and the second pixel.  
Note that limitations: “performs photoelectric conversion”, “read charges”, “stores the charges” are functional limitations. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
In re Claim 38, Takahashi teaches the electronic apparatus of Claim 37, wherein (Figs. 6-7) each of the first reading portion Tr1 is a vertical transistor (paragraphs 0128, 0129).  
 
As far as the claims are understood, Claims 22, 24, 25, 27, 29, 30, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2011/0019063).  
In re Claim 22, Watanabe teaches a solid-state imaging device (Abstract), comprising (Figs. 28-30): 
a substrate 14 (paragraph 0083); and 
a plurality of pixel regions 2 (“a plurality” is shown in Fig. 1, paragraph 0083), wherein each pixel region 2 includes: 
a first photoelectric conversion portion 23 (as a photodiode, paragraph 0181) that performs photoelectric conversion (inherently) according to a first wavelength of incident light (such as a green light, paragraph 0194); 
a first reading portion Tr1 (paragraphs 0187) that reads charges (in order to transfer them) converted by the first photoelectric conversion portion 23; and 
a first storage unit 16 (such as a floating diffusion region, paragraph 0183) that is formed between adjacent pixels (paragraph 0197) and stores the charges read by the first reading portions (paragraph 0020) of adjacent pixels.  
Note that limitations: “performs photoelectric conversion”, “read charges”, “stores the charges” are functional limitations. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 24, Watanabe teaches the solid-state imaging device of Claim 22, wherein (Fig. 29) the first reading portion Tr1 is formed adjacent to the first storage unit 16 formed between the adjacent pixels.  
In re Claim 25, Watanabe teaches the solid-state imaging device of Claim 22, wherein the first storage unit 16 is formed between two adjacent pixels (as shown for Claim 22), and stores the charges read by the first reading portion formed in each of the two adjacent pixels (inherently):  A limitation: “stores charges” is a functional limitation. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
In re Claim 27, Watanabe teaches the solid-state imaging device of Claim 22, wherein each pixel region further includes (Figs. 28-31): 
a second photoelectric conversion portion 37 (being a photodiode, paragraph 0181) that performs photoelectric conversion (as appropriate for any photodiode) according to a second wavelength - which corresponds to a blue light (paragraph 0194) different from the first wavelength of the incident light (that corresponded to the green light); 
a second reading portion Tr2 (paragraph 0176) that reads charges converted by the second photoelectric conversion portion 37; and 
a second storage unit 36 (paragraph 0189) that is formed between adjacent pixels (paragraph 0187) and stores the charges read by the second reading portion (inherently): Limitation: “stores charges”, “read charges” are functional limitations. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. 
In re Claim 29, Watanabe teaches the solid-state imaging device of Claim 27, wherein (Fig. 29) the second reading portion Tr2 is formed adjacent to the second storage unit 36 formed between the adjacent pixels.  
In re Claim 30, Watanabe teaches the solid-state imaging device of Claim 27, wherein (Figs. 28-31) the second storage unit 36 is formed between two adjacent pixels (paragraph 0187), and stores the charges read by the second reading portion formed in 
In re Claim 37, Watanabe teaches an electronic apparatus (Fig. 32, paragraph 0207), the electronic apparatus comprising: a solid-state imaging device 1 (paragraph 0208), comprising (Figs. 28-30): a substrate 14 paragraph 0083); and a plurality of pixel regions 2 (“a plurality” is shown in Fig. 1, paragraph 0083), wherein each pixel region 2 includes: 
a first photoelectric conversion portion 23 (paragraph 0181) that performs photoelectric conversion (inherently) according to a first wavelength of incident light (such as a green light, paragraph 0194); 
a first reading portion Tr1 (paragraphs 0187) that reads charges (in order to transfer them) converted by the first photoelectric conversion portion PD 23; and 
a first storage unit 16 (paragraph 0183) that is formed between adjacent pixels (paragraph 0197) and stores the charges read by the first reading portion of each of adjacent pixels (paragraph 0020).  
Note that limitations: “performs photoelectric conversion”, “read charges”, “stores the charges” are functional limitations. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 39, Watanabe teaches the electronic apparatus of Claim 37, wherein each pixel region further includes (Figs. 28-31): 
a second photoelectric conversion portion 37 (paragraph 0181) that performs photoelectric conversion (as appropriate for any photodiode) according to a second wavelength - which corresponds to a blue light (paragraph 0194) different from the first wavelength of the incident light (that corresponded to the green light); 
a second reading portion Tr2 (paragraph 0176) that reads charges converted by the second photoelectric conversion portion 37; and 
a second storage unit 36 (paragraph 0189) that is formed between adjacent pixels (paragraph 0187) and stores the charges read by the second reading portion (inherently): Limitation: “stores charges”, “read charges” are functional limitations. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Watanabe (US 2013/0032919) – Watanabe-1 (hereafter).
In re Claims 28 and 40, Watanabe teaches the solid-state imaging device of Claim 27 and electronic apparatus of Claim 37 as cited above and, including (Fig. 29) the second reading portion, e.g., transistor Tr2, but although it teaches that transistor Tr2 has a gate electrode 35 disposed above a substrate in a wiring layer 44, Watanabe does not explicitly states that this transistor is a planar transistor.
Watanabe-1 teaches (Figs. 6A and 6B, paragraphs 0071-0073) that a transfer transistor could be a vertical transistor (as in Fig. 6A) or it could be a planar transistor (as in Fig. 6B).
Watanabe and Watanabe-1 teach analogous art directed to solid-state imaging devices, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Watanabe device in view of the 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Watanabe devices of Claims 27 and 37 by creating the second transfer transistor as a planar transistor, in order to enable creation of this transistor, and if this type of transistor would be a manufacturer preference.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takahashi. 
In re Claim 31, Watanabe teaches the solid-state imaging device of Claim 27 as cited above, including the second storage units formed between adjacent pixels and stores charges of second reading portion of two adjacent pixels. 
Watanabe does not teach (at least, explicitly) that the second storage unit 36 is formed between 2 x 2 adjacent pixels, and stores the charges read by the second reading portion formed in each of the 2 x 2 adjacent pixels.  
Takahashi teaches the solid-state imaging device wherein (Fig. 7, paragraph 0161) a storage unit FD is formed between 2 x 2 adjacent pixels, and stores the charges formed in each of the 2 x 2 adjacent pixels - inherently: A limitation –“stores the charges” is a functional limitation.  In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.

Since Watanabe teaches (Fig. 30) that different storage regions can be created at different sides of a pixel, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Watanabe device by creating its second storage unit between 2 x 2 adjacent pixels to store charges read by the second reading portion formed in each of the 2 x 2 adjacent pixels (per Takahashi), if such modification is desired by the manufacturer. For a better understanding a suggested modification see Figure below explaining disposition of first and second (and third) storage regions:
Suggested dispositions of storage units for pixel 5

    PNG
    media_image2.png
    677
    687
    media_image2.png
    Greyscale



As far as the claims are understood, Claims 32, 34, 35, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe. 
In re Claims 32 and 41, Watanabe teaches the solid-state imaging device of Claim 27 and the electronic apparatus of Claim 39 as cited above. 
Watanabe further teaches that each pixel region further includes (Figs. 28-31): 
a third photoelectric conversion portion 57 (paragraph 0181) that performs photoelectric conversion (inherently, as applicable for the photodiode) according to a third wavelength – being red (paragraph 0194) different from the first and second wavelengths of the incident light; 
a third reading portion Tr3 (paragraph 0188) that reads charges converted by the third photoelectric conversion portion 57; and 
a third storage unit 56 (paragraph 0183) that read by the third reading portion Tr3 and stores charges (as it was explained for the first and second storage units above).
Watanabe does not explicitly teach that the third storage unit is formed between adjacent pixels – he explicitly teaches similar limitations for the second and third storage units.  However, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Watanabe devices of Claims 27 and 39 by creating 
In re Claim 34, Watanabe teaches the solid-state imaging device of Claim 32 as cited above, and wherein (Fig. 29) the third reading portion Tr3 is formed adjacent to the third storage unit 56 (that is) formed between the adjacent pixels (as shown for Claim 32).  
In re Claim 35, Watanabe teaches the solid-state imaging device of Claim 32 as cited above, and wherein (Fig. 29) the third storage unit 56 is formed between two adjacent pixels (as explained for Claim 32) and stores the charges read by the third reading portion formed in each of the two adjacent pixels – inherently:   A limitation –“stores the charges” is a functional limitation.  In accordance with MPEP 2112.01 Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.

As far as the claims are understood, Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takahashi. 
In re Claim 36, Watanabe teaches the solid-state imaging device of Claim 32 as cited above, including the third storage unit that is formed between adjacent pixels, the third storage unit being adjacent to the third reading portion (Tr3).

Takahashi teaches the solid-state imaging device wherein (Fig. 7, paragraph 0161) a storage unit FD is formed between 2 x 2 adjacent pixels, and stores the charges formed in each of the 2 x 2 adjacent pixels - inherently: A limitation –“stores the charges” is a functional limitation.  In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Watanabe device by creating its third storage unit between 2 x 2 adjacent pixels to store charges read by the third reading portion formed in each of the 2 x 2 adjacent pixels (per Takahashi), if such modification is desired by the manufacturer - see Figure with the suggested disposition of the third storage unit (for storage unit 3 of pixel 5) above.

As far as the claims are understood, Claims 33 and 42 are rejected under 35 U.S.C. 103
In re Claims 33 and 42, Watanabe teaches the solid-state imaging device of Claim 32 and the electronic apparatus of Claim 41 as cited above, including the third reading portion being a gate electrode 55 of transfer transistor Tr3 (paragraph 0188).
Watanabe does not teach that this electrode is a through-electrode – this is a planar electrode electrically connected to a wiring region 19 with a contact 21.  
Enomoto teaches (Abstract, paragraph 0006, Fig. 2 and paragraph 0069) a transfer transistor comprised a through reading electrode 28.
Watanabe and Enomoto teach analogous art directed to solid-state imaging devices comprised reading transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Watanabe devices in view of the Enomoto’ teaching, since they are from the same field of endeavor, and Enomoto refers to a successful practice used in the art.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Watanabe devices of Claims 32 and 41 by substituting a combination of the transfer transistor Tr3 and a wiring contact 21 with a transfer transistor comprised a through reading electrode (per Enomoto), since such modification would simplify the device (by creating one component instead of two) while allows improving a sensitivity of the device (Enomoto, paragraph 0005). 





Response to Arguments
Applicant’ arguments (REMARKS, filed 01/18/22) have been fully considered.
Regarding objections to the drawings (REMARKS, page 8), Examiner reminds that drawings shall show all claimed features, regarding of whether or not a specification recite all features shown in the claims. Please, be advised that the current Office Action, did not object drawings for not showing a reading portion that is shared by adjacent pixels (as amended Claims 22 and 37 recite), understanding that these new matter limitations would be corrected by the next amendment. Please, also be advised that the above new mater recitations of Claims 22 and 37 are subject to another rejection under 35 U.S.C. 112(a) related to enablement, which is not stated by the current Office Action for the same reason that is shown in the objections to the drawings.
Regarding arguments related to 102 and 103 rejections (REMARKS, pages 9-12), Examiner points out that the arguments are based on a feature not existing in the current application, e.g., on a reading portion that reads charges generated by photoelectric conversion portions of the adjacent pixels. This feature is objected and rejected by the current Office Action, as shown above.
Regarding arguments related to Double Patenting Rejection (REMARKS, page 12), as the current Office Action shows, claims of the current application as interpreted as still subject to this type of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/07/22